                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          DOCKET NO. 5:18-cv-00120-MOC-DSC

 UNITED STATES OF AMERICA,                                  )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )        DEFAULT JUDGMENT
                                                            )
 APPROXIMATELY $12,343 IN FUNDS,                            )
                                                            )
                       Defendant.                           )


       THIS MATTER having come before the Court upon the government’s Motion for Entry

of Default Judgment (#18). Review of the pleadings reveals the Clerk of Court has previously

entered Default, that Notice of the proceeding has been provided in accordance with law, that no

claims (except one which was withdrawn) against Defendant have been made within the time

allowed, that the requested Default Judgment is for a sum certain, and that the United States of

America is now entitled to all right, title, and interest in the Defendant funds, the Court enters the

following Default Judgment.




                                     DEFAULT JUDGMENT

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the

government’s Motion for Entry of Default Judgment (#8) is GRANTED and DEFAULT

JUDGMENT is ENTERED in favor of the United States of America and against the defendant

APPROXIMATELY $12,343 IN FUNDS, providing that all right, title, and interest of all


                                                  1
persons in the world in or to the APPROXIMATELY $12,343 IN FUNDS seized is hereby

forfeited to the United States of America, and no other right, title, or interest shall exist therein.


                                           Signed: January 18, 2019




                                                   2
